Exhibit 10.4

FIRST AMENDMENT TO

AGREEMENT OF L. KEVIN KELLY

WHEREAS, Heidrick & Struggles International, Inc. (the “Company”) and L. Kevin
Kelly are parties to a letter agreement dated March 28, 2007 regarding the terms
of Mr. Kelly’s employment with the Company (the “Agreement”), and the parties
now desire to amend the Agreement to comply with Internal Revenue Code
Section 409A and the guidance and regulations thereunder, to the extent
applicable.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Agreement as
follows, effective as of March 28, 2007:

 

  1. By amending Section 9(d)(ii) to add the following sentence to the end
thereof:

Any payments made by the Company pursuant to this Section 9(d)(ii) shall be paid
within 30 days after the determination that the excise tax liability exists.

 

  2. By amending Section 9 to add a new Section 9(m) to read as follows:

 

  (m) The payment of Accrued Obligations as described in Sections 9(b)(i),
9(c)(i)(A) and 9(d)(I) shall be made as soon as reasonably practicable after
your date of termination, but in no event later than 30 days following your
termination. The cash payments based on Annual Cash Compensation described in
Sections 9(c)(i)(B) and 9(d)(i)(II) shall be made as soon as practicable after
expiration of the revocation period for the release described in Section 9(l)
but in no event later than 30 days following such expiration date.

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Agreement.

 

HEIDRICK & STRUGGLES INTERNATIONAL, INC.

By:

 

 

Its:

 

 

Date:

 

 

L. KEVIN KELLY

 

Date:

 

 